Citation Nr: 0501439	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  92-23 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
radiation exposure claimed as allergies, a disorder 
manifested by cough, a cardiovascular disorder, a vocal cord 
disorder, actinic keratosis, hiatal hernia, and low sperm 
count.  

2.  Entitlement to service connection for skin cancer, to 
include on the bases of radiation exposure and exposure to 
the sun.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from August 
1944 to June 1946.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in May 2001, it was remanded to the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) for additional development and readjudication.  
Following completion of the requested development, the case 
was returned to the Board, and is now ready for further 
appellate review.  

It is noted in passing that when this matter was last before 
the Board, the issue of entitlement to service connection for 
skin cancer was included with all of the other disorders 
claimed as residuals of radiation exposure.  The veteran and 
his attorney, however, have emphasized in their pleadings a 
second theory of service connection for skin cancer, namely 
sun exposure.  The RO has explored the possibility of service 
connection for each of the disorders at issue under any 
possible theory, and the Board will do likewise.  See Combee 
v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  In the 
interest of clarity, however, the issue of entitlement to 
service connection for skin cancer has been separately styled 
given the distinct pleadings regarding that claim.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claims and the evidence necessary to substantiate them.




2.  The veteran served aboard the USS TELFAIR while it was 
located near Hiroshima, Japan, from October 22 to October 27, 
1945.  

3.  The evidence does not establish the presence of 
allergies, a disorder manifested by cough, a cardiovascular 
disorder, a vocal cord disorder, actinic keratosis, hiatal 
hernia, and/or low sperm count in service or until many years 
after service; coronary artery disease disabling to a 
compensable degree during the first post service year, nor 
does it establish that any of these disorders were related to 
service or to in-service radiation exposure in any manner.

4.  The evidence does not establish the presence of skin 
cancer in service or until many years after service or 
malignant tumors disabling to a compensable degree during the 
first post service year; nor does it establish that skin 
cancer was related to service or to in-service radiation 
exposure or in-service sun exposure in any way.


CONCLUSIONS OF LAW

1.  Allergies, a disorder manifested by cough, a 
cardiovascular disorder, a vocal cord disorder, actinic 
keratosis, hiatal hernia, and/or low sperm count, claimed as 
a result of exposure to ionizing radiation, were not incurred 
or aggravated during service; nor may coronary artery disease 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2004).

2.  Skin cancer, claimed as a result of exposure to ionizing 
radiation and/or sun exposure, was not incurred or aggravated 
during service; nor may malignant tumors be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and to Assist

There was a significant change in veterans' law subsequent to 
the appellant's filing of his claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection for the various disorders at issue in 
February 1990, the appellant utilized VA Form 21-526, the 
form designated for such purposes.  On that form, and 
throughout the course of this appeal, the appellant clearly 
identified the disabilities in question, the benefits sought, 
and the bases for the claims.  The claims appeared 
substantially complete on its face. 

In its initial denial of the claims in July 1990, the RO and 
in subsequent decisions, the RO has analyzed and denied the 
appellant's claims under the current standard of review 
versus on the basis of whether they were well-grounded.  See 
the February 1991 statement of the case, and August 1991, 
January 1992, August 1992, January 1998, January 2001, July 
2002, September 2002, April 2003, June 2003, and August 2004, 
supplemental statements of the case.  

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated, the RO has adjudicated the issues listed above 
based on the substantive merits of the claims.  The appellant 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the appeal without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board will apply the current standard 
of review in evaluating the appellant's claim below.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With specific compliance with Quartuccio, letters from the RO 
dated in May 2001, and January 2004, as well as the May 2001 
Board remand, and July 2002, September 2002, April 2003, June 
2003, and August 2004, supplemental statements of the case, 
specifically advised the appellant of his rights and 
responsibilities under the VCAA.  

The appellant was advised that there was no evidence of the 
claimed disorders in service, and no competent medical 
evidence that related the disorders to service, including to 
radiation exposure or sun exposure during service.  

In the foregoing letters from the RO and the most recent 
supplemental statements of the case, the appellant was 
advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  The appellant was 
notified of the information necessary to substantiate his 
claims by means of the discussions in the July 1990 rating 
decision, 1991 statement of the case, September 1994 Board 
remand, April 1999 Board decision, May 2001 Board remand, and 
August 1991, January 1992, August 1992, January 1998, January 
2001, July 2002, September 2002, April 2003, June 2003, and 
August 2004, supplemental statements of the case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  It is also noted that since the May 
2001 Board remand, neither the appellant nor his attorney 
have given any indication that there may be additional 
evidence available.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  

It is important to note that certain claims involving 
radiation exposure, including some considered in the instant 
appeal, have specific guidelines that must be followed as set 
out under 38 U.S.C.A. § 1112 (West 2002) and 38 C.F.R. 
§ 3.311 (2004).  Pursuant to the Board's April 1999 remand 
and May 2001 remand, the provisions of Section 3.311 were 
specifically followed by the RO with respect to the veteran's 
claims of entitlement to service connection for skin cancer 
and a low sperm count.  

In fact, the procedures outlined in that regulation were 
applied twice, once based upon the initial radiation dose 
estimate, and a second time based upon revised guidelines 
that were established in 2003.  Dose estimates were properly 
obtained and referrals were made to the VA Director of 
Compensation Services and the VA Under Secretary for Health 
in proper sequential order.  The Board finds that the RO was 
extremely diligent in that regard.  


Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  

The appellant had pertinent VA examinations in April 1992 for 
the purpose of determining the existence of any claimed 
disorders, and whether any of the claimed disorders were 
related to service, including to any radiation exposure 
during service.  The veteran had additional VA skin 
examination April 2003 for the purpose of determining whether 
any skin disorder could be related to alleged sun exposure 
during service.  The reports of these examinations have been 
associated with the claims folder.  

The Board notes that the veteran's attorney has taken 
exception to the nature of the April 2003 VA skin 
examination, arguing that it should have addressed the 
question of whether the veteran has a skin disorder that 
could be related to radiation exposure, rather than just the 
question of whether it could be related to sun exposure.  The 
Board finds that the examination was adequate for VA 
purposes, and that there was already sufficient evidence of 
record to address the question of whether a skin disorder 
could have been related to radiation exposure in service.  
Further, the procedures for such radiation issues as set out 
in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.311 had already been 
diligently followed by the RO.  The Board finds no basis for 
further examination.  

The veteran's attorney submitted a statement in August 2004 
that argued that the supplemental statement of the case that 
was issued in August 2004 should have also  addressed the 
theory of service connection for a skin disorder based upon 
sun exposure.  The Board notes that a supplemental statement 
of the case dated in April 2003 had fully addressed that 
theory of service connection, and that no evidence pertinent 
to that theory was submitted subsequent to the issuance of 
that supplemental statement of the case.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the appellant was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the May 2001 remand and May 2001 
letter from the RO, which indicated that the appellant was 
limited to 60 days to respond.  

However, it is noteworthy that additional efforts were made 
to obtain evidence as recently as June 2004, long after the 
foregoing 60 day response period of the May 2001 letter.  It 
is also most significant to note that there has been no 
indication of the existence of additional pertinent evidence 
that has not been obtained.  Further, neither the veteran nor 
his attorney have provided notice of the location of any 
additional evidence.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, that 
evidence was obtained following the cited 60 day response 
period, and that neither the appellant nor the appellant's 
attorney have given indication of additional evidence that 
has not been sought, the Board has concluded that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision regarding service 
connection was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in April 1990.  Thereafter, in the July 1990 rating 
decision, the RO denied the appellant's claim for service 
connection for the disorders now at issue.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini. 



However, while the CAVC did not address whether, and, if so, 
how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  

However, the CAVC also observed that VA could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not given prior to the first AOJ 
adjudication, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence, and he has 
been repeatedly notified that he should provide or 
identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims.  


Factual Background

The record of the veteran's service show that he served on 
the USS TELFAIR.  The Defense Special Weapons Agency (DSWA, 
formerly the Defense Nuclear Agency (DNA)) in June 1991 
confirmed that the veteran was assigned to the USS TELFAIR 
when it was docked at Hiro Wan a few miles beyond the 10 mile 
limit of Hiroshima, Japan, on October 22, 1945 where it 
remained until October 25, 1945.

The substance of the veteran's initial claim for residuals of 
radiation exposure filed in 1990 appears in correspondence to 
the RO wherein he stated that a physician he had been 
referred to for evaluation of sleep apnea had found growths 
beyond the vocal cords that were not malignant but for which 
the cause was unknown.  The veteran opined that the growths 
were caused by "atomic radiation or fall out" he received 
when in Japan soon after the bombs had been dropped.

The veteran's service medical records appear pertinently 
unremarkable.  VA medical records show evaluation principally 
for sleep apnea and cardiovascular symptoms.  An examination 
in 1985 reported no skin lesions, vocal cord or throat 
abnormality.

The RO in developing the veteran's radiation claim sent a 
request to the National Personnel Records Center seeking to 
locate a DD Form 1141 for the veteran.  The NPRC advised the 
RO in 1990 that no DD Form 1141 was on file.

In a record of treatment received from WM (initials), MD, it 
is reported that an evaluation in 1979 for hoarseness and 
coughing of undetermined etiology revealed a cystic mass in 
the lumen of the trachea and that the nature of it remained 
obscure.  An endoscopy revealed submucosal thickening of the 
subepiglottic tracheo-esophageal wall of undetermined 
etiology and hiatal hernia.  At this time, RE, MD, reported 
hoarseness primarily appearing in the wintertime and hiatal 
hernia.  Later, in early 1987, skin biopsy confirmed actinic 
keratosis of the right arm and left ear.  In July 1990, JWR, 
MD, provided treatment records from late 1961 through late 
1977 and stated that the veteran was seen for many 
indications of allergies, minor complaints and infections, 
removing moles and immunizations.

The veteran, in responding to the RO development request 
regarding radiation exposure in July 1990, recalled a 
problematic cough had begun in service, that after service he 
was told the coughing was caused by a heart condition, and 
that later inoperable growths were found in his wind pipe.  
He also recalled that some "spots" were frozen off of his 
face and right arm.  He also recalled that when the TELFAIR 
was in Japan they were allowed to go into Hiroshima to view 
the destruction.

In October 1990 correspondence the veteran stated that a 
physician found "radiation damage" upon placing a scope down 
his throat in evaluating his complaint of cough thought to be 
from allergies.  In 1991 correspondence he mentioned a 
"radiation growth" in his stomach.

At a RO hearing in 1991, the veteran recalled that a 
physician had not told him that his vocal cord problem was 
related to radiation exposure but that he had read it could 
be (Transcript at 6).  He also recalled visiting Hiroshima on 
liberty.

On a VA examination in April 1992 for radiation exposure 
residuals, the veteran mentioned skin, vocal cord and liver 
disorders.  The diagnoses included residuals of radiation 
exposure examined for, no clinical evidence.  
Other diagnosed disorders, sleep apnea, atrial fibrillation 
and idiopathic subaortic stenosis, are mentioned in other 
contemporaneous VA medical treatment reports.  The April 1992 
VA dermatology examination diagnosis was actinically damaged 
skin with some symptoms for approximately 30 years requiring 
various procedures to remove keratoses and/or basal cell or 
squamous cell carcinoma.

Pursuant to the Board remand in September 1994, the RO asked 
the veteran to identify the physician who advised him a low 
sperm count was linked to his radiation exposure.  In August 
1995, he reported that a Dr. A(initial) had stated the 
"chances" were that this was caused by atomic radiation 
exposure but that he could not locate the records.  He stated 
that the first two physicians to diagnose the disorder were 
dead.

The DSWA in December 1994 correspondence to the RO indicated 
that the information provided in response to previous 
inquiries remained unchanged.  In November 1997 the agency 
advised the RO that log information from the USS TELFAIR did 
not include information indicating that personnel were sent 
ashore during the visit to Japan.  Thereafter, the veteran 
submitted information from service comrades recalling shore 
excursions during the visit to Japan.  In November 1997, the 
DSWA directed a letter to the RO reaffirming the information 
previously proved.  The letter also indicated that if VA 
conceded the veteran's presence at Hiroshima, under a worse 
case scenerio of a veteran having been at the site for the 
full duration of the American occupation from September 1945 
to September 1946, the maximum possible radiation dose any 
individual serviceman may have received was less than one 
rem.  

Pursuant to the Board's April 1999 remand, the foregoing 
information was provided to the VA Under Secretary for Health 
with respect to the veteran's claimed skin cancer and low 
sperm count disorders.  In November 2001, the VA Chief Public 
Health and Environmental Hazards Officer, a physician, 
concluded that it was unlikely that the veteran's basal or 
squamous cell skin cancers or low sperm counts could be 
attributed to exposure to ionizing radiation.  The VA 
Director of Compensation Services concurred with the finding 
of the Under Secretary for Health.  

In April 2003, the veteran was afforded a VA skin diseases 
examination for the purpose of determining whether his skin 
lesions, including basal cell and squamous cell carcinoma, 
could be attributed to sun exposure during his Naval service.  
Following examination, including an "extensive" review of 
the medical records, the examiner concluded that the 
veteran's "skin lesions, including basal cell and squamous 
cell carcinoma that were first treated in 1987 which was 41 
years following separation from service were not the result 
of what was probably superficial sunburn during navy service 
when the veteran was 18-19 years of age.  

In November 2003, the Defense Threat Reduction Agency (DTRA) 
provided a revised radiation dose estimate for the veteran 
based upon dose reconstruction advised by the National 
Research Council in May 2003.  It was concluded that the 
veteran's total dose was 0.01 rem, with an upward bound total 
of less than 1 rem.  

The foregoing information was again provided to the VA Under 
Secretary for Health.  In June 2004, the VA Chief Public 
Health and Environmental Hazards Officer, a physician, 
concluded that it was unlikely that the veteran's basal or 
squamous cell skin cancers could be attributed to exposure to 
ionizing radiation.  The VA Director of Compensation Services 
concurred with the finding of the Under Secretary for Health 
concluding that there was no reasonable possibility that the 
veteran's skin cancer resulted from radiation exposure in 
service.  


Analysis

The veteran contends that the radiation exposure he received 
during his service at Hiroshima in the occupation of Japan 
caused several disorders he now has, specifically, allergies, 
a disorder manifested by cough, a cardiovascular disorder, a 
vocal cord disorder, actinic keratosis, hiatal hernia, skin 
cancer, and low sperm count.  


To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for certain presumptive 
diseases such as coronary artery disease or malignant tumors 
if manifest to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are 15 types of cancer 
that are presumptively service-connected.  38 U.S.C. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" that will be 
service-connected, provided that certain conditions specified 
in that regulation are met.  

Other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more 
after service in an ionizing radiation exposed veteran, may 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  




Third, direct service connection can be established by 
showing that the disease was incurred during or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994).  

Therefore, the Board will consider the veteran's claims for 
service connection for the disorders at issue - allergies, a 
disorder manifested by cough, a cardiovascular disorder, a 
vocal cord disorder, actinic keratosis, hiatal hernia, skin 
cancer, and low sperm count - by these three means.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  

"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946; or the 
veteran's presence at certain specified additional locations.  
38 C.F.R. § 3.309(b)(i), (ii).

In this case, because of the veteran's participation in a 
radiation-risk activity, namely, the occupation of Hiroshima, 
Japan, from October 22 to October 27, 1945, it is conceded 
for purposes of analysis that he is "a radiation-exposed 
veteran."  

Accordingly, his claim must be evaluated under the provisions 
of 38 U.S.C. § 1112(c), 38 C.F.R. § 3.309(d), and 38 C.F.R. § 
3.311.


Diseases specific to radiation-exposed veterans are the 
following:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx)cancer of the lung; and 
(xxi) cancer of the ovary.  38 U.S.C.A. § 1112(c) and C.F.R. 
§ 3.309(d)(2).

38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), provides a 
presumption of service connection for certain diseases in the 
case of a radiation-exposed veteran, meaning one who was 
involved in a listed radiation risk activity in service.  As 
noted above, however, none of the veteran's disorders at 
issue are identified as a disease for which this presumption 
of service connection applies.  Therefore, Section 3.309(d) 
is not for application.  38 C.F.R. § 3.311 provides 
instruction on the development of claims based on exposure to 
ionizing radiation although the regulation does not provide a 
presumption of service connection under Section 3.309(d).  
See Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 1997).  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following:  thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

In this case, the veteran's skin cancer is the only disorder 
at issue classified as a "radiogenic disease" subject to this 
regulation.

The Board further observes, however, that in view of the 
unique circumstances of the claim, further consideration 
under 38 C.F.R. § 3.311, is also warranted as to the low 
sperm count disorder.  In the pursuit of his claim, the 
veteran recalled that in 1954 a Dr. E (initial) advised him 
of a low sperm count and that in 1959 a Dr. A(initial) had 
indicated the chances were that he had "atomic radiation".  
The veteran had in essence cited medical evidence that a low 
sperm count may be related to exposure to ionizing radiation.  
Records have not been located but the Board believes that the 
first requirement of § 3.311(a)(1) was met, because, under 
the provisions of § 3.311(b)(4), the veteran has in essence 
cited medical evidence that a low sperm count may be related 
to exposure to ionizing radiation.  

38 C.F.R. § 3.311(a)(2)(iii) clearly directs the steps to be 
completed in the dose assessment development phase in a claim 
such as the veteran's.  Pursuant to the Board's April 1999 
remand, the provisions of Section 3.311 were specifically 
followed by the RO with respect to the veteran's claims of 
entitlement to service connection for skin cancer and a low 
sperm count.  In fact, the procedures outlined in that 
regulation were applied twice, once based upon the initial 
radiation dose estimate, and a second time based upon revised 
guidelines that were established in 2003.  

As noted in the factual background section above, the VA 
Chief Public Health and Environmental Hazards Officer, a 
physician, concluded that it was unlikely that the veteran's 
basal or squamous cell skin cancers or low sperm counts could 
be attributed to exposure to ionizing radiation.  The VA 
Director of Compensation Services concurred with the finding 
of the Under Secretary for Health, adding that there was no 
reasonable possibility that the veteran's skin cancer and low 
sperm count resulted from radiation exposure in service.  

The veteran may also establish, by independent medical 
evidence, that a current disorder is etiologically related to 
exposure to radiation in service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. §§ 3.303(d).  

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran has any of the disorders claimed as 
a result of such exposure, or as a result of an other 
incident in service.  

As noted above, to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It may be assumed that the veteran has the current disorders 
at issue.  Given that the veteran's exposure to radiation has 
also been conceded, the in-service occurrence of a disease or 
injury may also be conceded.  

The medical evidence of record, however, fails to establish 
or even support a finding that any of the disabilities at 
issue were otherwise incurred during his active service.  
None of the clinical treatment records or VA medical 
examination reports contain any medical opinion suggesting 
any sort of possible causal relationship or nexus between the 
veteran's disorders at issue and his active military service 
generally or his presumed exposure to radiation at Hiroshima 
in particular.  

To the contrary, VA examination in 1992 for the purpose of 
making a determination whether there was any association to 
several of the disorders at issue and service, including 
radiation exposure, found no such relationship.  In addition, 
the Board observes that none of the disorders at issue were 
diagnosed until many years following the veteran's discharge 
from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

The veteran and his attorney have specifically argued that 
the skin cancer was the result of persistent sun exposure, 
including many episodes of skin pealing, in service.  

The April 2003 VA skin diseases examination, however, 
contradicted these assertions and unequivocally concluded 
that the veteran's skin cancer was not the result of sun 
exposure during Naval service.  

Accordingly, in light of the absence of any such evidence 
suggestive of a link between any of the disorders at issue, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
allergies, a disorder manifested by cough, a cardiovascular 
disorder, a vocal cord disorder, actinic keratosis, hiatal 
hernia, skin cancer and/or low sperm count on a direct basis, 
including as a result of presumed exposure to ionizing 
radiation.

Finally, statements and testimony by the veteran to the 
effect that his currently diagnosed disorders at issue are 
the result of in-service radiation exposure or in the case of 
skin cancer, to sun exposure, do not constitute competent 
medical evidence.  As a layperson, lacking in medical 
training and expertise, the veteran is not competent to 
address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  Since, however, the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application. See Alemany v. 
Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1999).


ORDER

Entitlement to service connection for residuals of radiation 
exposure claimed as allergies, a disorder manifested by 
cough, a cardiovascular disorder, a vocal cord disorder, 
actinic keratosis, hiatal hernia, and low sperm count, is 
denied.  

Entitlement to service connection for skin cancer, to include 
on the bases of radiation exposure and exposure to the sun, 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


